t c memo united_states tax_court jorge o and clelia e svoboda petitioners v commissioner of internal revenue respondent docket no filed date jorge o and clelia e svoboda pro sese karen nicholson sommers for respondent memorandum findings_of_fact and opinion gale judge respondent determined an income_tax deficiency and an accuracy-related_penalty under sec_6662 a with unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respect to petitioners' taxable_year after concessions the issues for decision are whether petitioner jorge o svoboda received compensation income of dollar_figure from his employer fluor corporation fluor upon his exercise of stock_options and sale of the acquired stock during the taxable_year and whether petitioners are liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners jorge o svoboda petitioner and clelia e svoboda mrs svoboda resided in san clemente california petitioner was born in chile in and emigrated to the united_states more than years ago after moving to the united_states petitioner earned a master's degree in busine sec_2 petitioners have conceded that they are not entitled to any deduction for contributions to an individual_retirement_account and that they failed to report taxable dividends of dollar_figure respondent has conceded that petitioners did not have unreported income with respect to a state_income_tax refund petitioners have also conceded that in the event respondent's determinations in the notice_of_deficiency are sustained except with respect to the state_income_tax refund petitioners are liable for an increased deficiency and increased addition_to_tax when their liability for the alternative_minimum_tax is taken into account administration petitioner was employed by fluor as an electrical engineer and manager from date until date he remained a consultant to fluor after his retirement until petitioner has also taught applied economics fluor granted stock_options to petitioner at various times during through pursuant to its executive incentive performance plan on two occasions in petitioner acted through a brokerage firm to exercise certain of his stock_options and immediately sell the acquired shares at the market price petitioner accomplished these transactions through a process known as the cashless exercise program cep at the brokerage firm morgan stanley dean witter co morgan stanley the cep was designed to allow participants to obtain the value of their stock_options without having to advance the purchase_price for the stock upon exercise of the option under the cep petitioner would direct morgan stanley to exercise specified stock_options of his and immediately sell the acquired stock at the prevailing market price petitioner would then receive the proceeds of the sale less the stock's acquisition_cost at the option_price withholding taxes and brokerage commissions the record does not disclose whether petitioner performed these consulting services as an employee of fluor or as an independent_contractor the first stock_option transaction took place on date petitioner directed morgan stanley to exercise options and sell the acquired stock for options that had been granted to him on date shares date big_number shares and date big_number shares fluor provided to petitioner an accounting of the date transaction entitled computation worksheet for non-qualified stock_option exercise for shares the worksheet recorded that the option exercise resulted in the acquisition of the aforementioned big_number shares at a cost of dollar_figure and their sale at a dollar_figure fair_market_value on the exercise date the difference dollar_figure was recorded by fluor on the worksheet as the wage element of the transaction fluor withheld amounts for federal and state income and employment_taxes from petitioner's dollar_figure proceeds the second stock_option transaction took place on date petitioner directed morgan stanley to exercise options and sell the acquired stock for options that had been granted to him on date big_number shares and date shares fluor provided to petitioner an accounting of the date transaction also entitled computation worksheet for non-qualified stock_option exercise for shares the worksheet recorded that the option exercise resulted in the acquisition of the aforementioned big_number shares at a cost of dollar_figure and their sale at a dollar_figure fair_market_value on the exercise date the difference dollar_figure was recorded by fluor on the worksheet as taxable compensation from the transaction fluor withheld amounts for federal and state income and employment_taxes from petitioner's dollar_figure proceeds fluor issued petitioner a form_w-2 wage and tax statement for that reported dollar_figure under wages tips other compensation the parties have stipulated that this amount represents the sum of dollar_figure paid as salary to petitioner in the dollar_figure in proceeds from the date stock_option transaction and the dollar_figure in proceeds from the date stock_option transaction the form_w-2 reported dollar_figure ie the sum of the foregoing proceeds from stock_option transactions as an amount under nonqualified plans following petitioner's receipt of the form_w-2 he contacted the payroll department at fluor petitioner indicated his belief that the stock_option transaction proceeds resulted in capital_gain rather than compensation income and inquired as to why those amounts were included in the figure for wages tips other compensation on the form_w-2 petitioner was advised by the fluor payroll department that this was the manner in which the company reported such transactions petitioner prepared petitioners' federal_income_tax return for to reflect his belief that the form_w-2 issued to him by fluor had incorrectly listed the stock_option transaction proceeds as compensation income petitioner placed a handwritten notation on the copy of the form_w-2 attached to petitioners' return that notation indicated that the dollar_figure amount listed under wages tips other compensation consisted of wages dollar_figure capital_gains dollar_figure petitioners reported a total of dollar_figure as wages on the return including dollar_figure in wages for petitioner and dollar_figure in wages for mrs svoboda petitioner reported on schedule d capital_gains_and_losses of the return what he calculated as the net result of the february and date stock_option transactions namely dollar_figure of long-term_capital_gain petitioner appears to have made a mathematical error in calculating his capital_gains figure as dollar_figure plus dollar_figure does not equal the dollar_figure amount listed on the form_w-2 there are two errors underlying this figure first the parties stipulated that the long-term_capital_gain that petitioners reported on schedule d of their return from the stock_option transactions was dollar_figure however the schedule d is part of the record and it demonstrates that the reported gain from the stock_options transactions was dollar_figure the figure to which the parties stipulated resulted from the erroneous treatment of a dollar_figure loss on one block of fluor stock as a gain producing the dollar_figure dollar_figure x discrepancy between continued treating the date of the options' grant as the acquisition_date of the stock and the date of option exercise and sale as the sale date following notification by respondent that the return was under examination petitioner made several efforts to investigate the proper tax treatment of the two stock_option transactions in the course of his subsequent discussions with internal_revenue_service personnel petitioner was referred to irs publication taxable and nontaxable income continued dollar_figure and dollar_figure we are not bound by stipulations of fact that appear contrary to the facts disclosed by the record see rule e 994_f2d_1542 11th cir affg tcmemo_1991_636 and accordingly find that petitioners reported dollar_figure of long-term_capital_gain from the fluor stock_option transactions in second petitioner conceded at trial that the sales_price for the same block of fluor stock was incorrectly reported on the schedule d as dollar_figure when it should have been dollar_figure which results in a gain of dollar_figure rather than the reported loss of dollar_figure respondent described the correct gain as dollar_figure but the documentary_evidence suggests the gain is dollar_figure when a gain of approximately dollar_figure is substituted for the reported loss of dollar_figure the net long-term gain arising from petitioners' reporting of the fluor stock_option transactions approximates the dollar_figure in proceeds from nonqualified plans reported on the form_w-2 issued by fluor to petitioner we expect the parties to address any remaining discrepancies in their rule_155_computations opinion income on exercise of stock_options respondent determined that petitioners' return understated his compensation income by dollar_figure an amount representing the aggregate difference between the option prices and sales prices of the fluor stock petitioner acquired and sold in pursuant to stock_options petitioners contend that the foregoing amount is capital_gain because it was realized from the sale of stock acquired pursuant to incentive stock_options generally the income_tax treatment of the grant of an option to purchase stock in_connection_with_the_performance_of_services and the transfer of stock pursuant to the exercise of such an option is determined under sec_83 and the regulations thereunder such stock_options are known as nonqualified_stock_options or nonstatutory stock_options the receipt of a nonqualified_stock_option does not generate income in the recipient unless the option has a readily_ascertainable_fair_market_value instead the recipient's exercise of the nonqualified option to acquire stock gives rise to gross_income at the time of exercise equal to the amount by which the fair_market_value of the stock at the exercise date neither party contends that the stock_options held by petitioner had a readily_ascertainable_fair_market_value at the time that fluor granted the options to petitioner see sec_83 sec_1_83-1 income_tax regs sec_1_83-7 income_tax regs exceeds the option_price that he or she pays sec_83 racine v commissioner tcmemo_2006_162 sec_1_83-7 income_tax regs the recipient thereupon obtains a basis in the acquired stock equal to the option_price plus any amount includible in gross_income as a result of the option exercise any gain_or_loss upon the subsequent sale of the stock will be capital in character sec_1001 sec_1221 sec_1_83-4 income_tax regs certain employee stock_options qualify for alternative treatment under the provisions of sec_421 specifically sec_421 applies to options that qualify as incentive stock_options isos under sec_422 and to options that are issued pursuant to an employee_stock_purchase_plan as defined in sec_423 when the applicable sec_422 requirements for an iso are met sec_421 provides that no income shall result at the time of the transfer of stock upon the exercise of the option sec_421 the stock acquired through the iso exercise will generally qualify as a capital_asset in the hands of the employee and the difference between the amount received on disposition of the stock and the employee's basis will be capital in character sec_1001 sec_1221 and sec_1222 spitz v commissioner tcmemo_2006_168 sec 14a 422a-1 q a-1 temporary income_tax regs fed reg date however if the stock acquired pursuant to an iso is disposed of by the option holder within years of the granting of the option or within year after the stock's transfer to him sec_421 does not apply and the stock's acquisition and sale are taxed under the provisions of sec_83 sec_422 spitz v commissioner supra sec 14a 422a-1 q a-2 a temporary income_tax regs fed reg date petitioners contend that petitioner acquired the fluor stock at issue pursuant to isos their only evidence for this claim is petitioner's testimony to that effect all other evidence in the record points to the contrary conclusion that the options petitioner held were nonqualified options the computation worksheets provided to petitioner by fluor concerning the two stock_option transactions were each entitled computation worksheet for non-qualified stock_option exercise for shares and each described the difference between the option_price and the fair_market_value of the stock at exercise as either the wage element or taxable compensation the form_w-2 issued by fluor to petitioner reported the proceeds from the stock_option transactions under the nonqualified plans category finally fluor collected withholding taxes with respect to the proceeds which would not have been required with respect to the disposition of stock acquired pursuant to an iso see notice moreover had petitioner been granted isos as he claims which were exercised in he would have had alternative_minimum_taxable_income in measured by the excess of the continued 2001_1_cb_516 while on this record we are not persuaded that petitioner held isos the result in this case is the same whether the stock was acquired pursuant to isos or nonqualified_stock_options that is because it is undisputed that in both transactions petitioner exercised his option to acquire the stock and sold the stock on the same day thus if one assumes petitioner held isos he nonetheless would have forfeited the deferral and capital_gains treatment provided in sec_421 by virtue of his sale of the stock on the day it was transferred to him in violation of the 1-year holding_period mandated in sec_422 as a consequence he would have realized ordinary_income upon the disposition of the stock under sec_83 equal to the difference between the option_price and the fair_market_value of the stock on the date of exercise sec_421 spitz v commissioner supra sec 14a 422a-1 q a-2 a temporary income_tax regs fed reg date alternatively if one assumes petitioner held nonqualified_stock_options then petitioners were required to recognize ordinary_income under sec_83 upon the transfer of the stock to petitioner in pursuant to the exercise of his continued flour stock's fair_market_value on the exercise date over the exercise price see 126_tc_205 options equal to the difference between the option_price and the fair_market_value of the stock on the date of transfer petitioner's sale of the stock on the same day generates no gain as his basis in the stock consisting of his option_price and the amount of ordinary_income recognized under sec_83 equaled his sales_price petitioner contends however that his fluor stock_options were isos and that he satisfied the holding_period of sec_422 that section provides as follows sec_422 incentive stock_options a in general -- sec_421 shall apply with respect to the transfer of a share of stock to an individual pursuant to his exercise of an incentive_stock_option if-- no disposition of such share is made by him within years from the date of the granting of the option nor within year after the transfer of such share to him irs publication as applicable for the preparation of federal_income_tax returns provides an explanation of the sec_422 holding_period requirement as follows if you receive a statutory stock_option do not include any amount in your income either when the option is granted or when you exercise it you have taxable_income or deductible loss when you sell the stock that you bought by exercising the option your income or loss is the difference between the amount you paid for the stock the option_price and the amount you receive when you sell it you generally treat this amount as capital_gain or loss and report it on schedule d form_1040 capital_gains_and_losses for the year of the sale however you may have ordinary_income for the year that you sell the stock in either of the following situations you do not meet the holding_period requirement this situation applies only if you sell the stock within year after its transfer to you or within years after the option was granted relying on publication petitioner interprets the sec_422 holding_period provision as affording taxpayers a choice a taxpayer may comply with the holding_period either by holding the option for years after its grant or by holding the stock for year after its acquisition pursuant to the option in other words petitioner interprets the two disjunctive holding periods as alternative qualifying conditions that is if either period is satisfied then the holding_period requirement is met therefore in petitioner's view he qualifies by virtue of his disposal of the stock more than years after the grant of the options neither sec_422 nor its explication in publication is susceptible to the interpretation advocated by petitioner the language of sec_422 is plain and clear sec_421 shall apply with respect to the transfer of a share of stock to an individual pursuant to his petitioners' view of the language as they argue on brief is that the word or means a choice exercise of an incentive_stock_option if-- no disposition of such share is made by him within years from the date of the granting of the option nor within year after the transfer of such share to him emphasis added the language of publication is no less plain and clear you do not meet the holding_period requirement if you sell the stock within year after its transfer to you or within years after the option was granted thus contrary to petitioner's interpretation the two disjunctive holding periods are alternate disqualifying conditions that is if either obtains sec_421 does not apply since petitioner did not satisfy the one- year-after-transfer holding_period sec_421 does not apply to the transfer of the fluor stock to him we accordingly sustain respondent's determination that petitioners failed to report dollar_figure of compensation income in accuracy-related_penalty respondent determined that petitioners were liable for a sec_6662 accuracy-related_penalty based on a substantial_understatement_of_income_tax see sec_6662 and b a substantial_understatement exists for this purpose if the amount of tax required to be shown on the return exceeds that shown by the greater of percent of the tax required to be shown or dollar_figure sec_6662 the commissioner has the burden of production under sec_7491 with respect to the liability of any individual for a penalty imposed by the internal_revenue_code and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner's determination as to the penalties is incorrect or that the taxpayer had reasonable_cause or substantial_authority for his position see id pincite sec_1_6664-4 income_tax regs we have sustained respondent's determination of a dollar_figure increase in petitioner's taxable wages for tax_year in petitioners' circumstances the omission10 would produce an understatement exceeding the greater of dollar_figure or percent of the tax required to be shown on their return accordingly petitioners' reporting of the proceeds from the stock_option transactions as capital_gains did not offset this omission as the capital_gains claimed with respect to the stock_option transactions were absorbed by petitioners' reported capital losses in excess of dollar_figure petitioners have also conceded that they were not entitled to a dollar_figure deduction claimed with respect to an ira contribution petitioners have offered no argument to the effect that the portion of the underpayment attributable to this item is due to reasonable_cause or any other mitigating factor respondent has satisfied his burden of production and petitioners bear the burden of establishing the applicability of the reasonable_cause exception a penalty under sec_6662 will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the regulations interpreting sec_6664 provide the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs petitioner emigrated to the united_states more than years ago and earned a master's degree in business administration after doing so he was employed as an electrical engineer and manager by fluor corporation for many years and has taught applied economics petitioner argues in defense of his reporting of the stock_option transactions as capital_gain that the income he received on account of the stock_options was at risk from the time the options were granted until they were exercised by contrast petitioner argues wage income is not at comparable risk thus petitioner believes stock_options are more akin to a capital_asset giving rise to capital_gain than an item of compensation income from an economic perspective wherein petitioner's experience lies there is some foundation for his position employee stock_options are however given in exchange for services and compensation_for services generates ordinary_income for federal_income_tax purposes consequently the federal_income_tax treatment of employee stock_options is a thornier issue than petitioner's observations would allow nonetheless we conclude in light of all the facts and circumstances that petitioner's reporting of the income from the stock_option transactions constituted an honest misunderstanding of the law that is reasonable in light of his experience knowledge and education consequently there was reasonable_cause for the understatement attributable to the failure to report the stock_option proceeds as compensation income to reflect the foregoing and after concessions by both parties decision will be entered under rule
